DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 2, 3, 5, 8, 10, 13, 16, 18, 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 4, 6, 9, 11, 17, 19 objected to as being dependent upon an objected claim. 

Prior arts of reference fail to teach wherein said:
In the claims:
2. “a lower end passivation layer provided in the first pixel circuit layer and between the first layer electrode and the second layer electrode; and an upper end passivation layer provided in the second pixel circuit layer and between the first layer electrode and the second layer electrode.”

3. “ further comprising a second capacitor, the second capacitor having a third plate and a fourth plate, wherein the third plate includes the first layer electrode and the fourth plate includes a first electrode provided in the first pixel circuit layer.”

	5. “ wherein a first transistor connected to a pixel driving voltage line and provided in the first pixel circuit layer is connected to, through a connection line, the driving transistor connected to the light emitting device and provided in the second pixel circuit layer.”

8. “a third transistor including a gate connected to an n™ scan control line, a first terminal connected to a data line, and a second terminal connected to the first layer electrode; and a second capacitor including a first terminal connected to the first terminal of the first transistor and a second terminal connected to the first layer electrode.”

10. “a first passivation layer at least partially covering the first gate electrode layer;
a first electrode formed in an island shape on the first passivation layer; a second passivation layer at least partially covering the first electrode; the first layer electrode formed in an island shape on the second passivation layer; a lower end passivation layer at least partially covering the first layer electrode; and a first connection part formed in an island shape on the lower end passivation layer and connected to the second pixel circuit layer.”

13. “wherein the display panel further comprising: a lower end passivation layer provided in the first pixel circuit layer and between the first layer electrode and the second layer electrode; and an upper end passivation layer provided in the second pixel circuit layer and between the first layer electrode and the second layer electrode.” 

16. “ wherein a first transistor connected to a pixel driving voltage line and provided in the first pixel circuit layer is connected to, through a connection line, the driving transistor connected to the light emitting device and provided in the second pixel circuit layer.”

	18. “a third transistor including a gate connected to an n'“ scan control line, a first terminal connected to a data line, and a second terminal connected to the first layer electrode; and a second capacitor including a first terminal connected to the first terminal of the first transistor and a second terminal connected to the first layer electrode.”

	20. “a second gate electrode layer formed in an island shape in a region, corresponding to the fourth and fifth transistors and the driving transistor, of the second gate insulation layer; a sixth passivation layer at least partially covering the second gate electrode layer; and a second connection part formed in an island shape on the sixth passivation layer and connected to the first pixel circuit layer.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 7, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over 
Kobayashi et al. (2018/0026218) “Kobayashi”.

	As of claim 1, Kobayashi teaches
A light emitting display panel comprising a plurality of pixels, wherein each of the plurality of pixels comprises:
a first pixel circuit layer (101 Figs.1C) including a first pixel circuit (91 Figs.1A, 1C) having a first layer electrode (electrode layer that connected the bottom plate of C1 Fig.5A as [0127, 0128] teach Capacitor C1 which includes two electrode layers);
a second pixel circuit layer (102 Fig.1C) including a second pixel circuit (91 Figs.1A, 1C) including a [driving] transistor (M2 Figs. 5B, 5C) and a second layer electrode (electrode layer that connected the top plate of C1 Fig.5A as [0127, 0128] teach Capacitor C1 which includes two electrode layers);
a first capacitor having a first plate and a second plate (C1 Fig.5A), wherein the first plate includes the first layer electrode (electrode layer that connected the bottom plate of C1 Fig.5A as [0127, 0128] teach Capacitor C1 which includes two electrode layers) and the second plate includes the second layer electrode (electrode layer that connected the top plate of C1 Fig.5A as [0127, 0128] teach Capacitor C1 which includes two electrode layers); and
a light emitting device layer (103 Fig.7) including a light emitting device (EL Fig.7) electrically connected to the driving transistor (M2 F.7) provided in the second pixel circuit layer (102 Fig.7).

However, in an obvious variation Kobayashi teaches a transistor (M2 Figs. 5B, 5C)  that have the same function as a driving transistor in which current may flow through to the light emitting device (EL Figs. 5B, 5C)  .

Thus it would have been obvious to a person of ordinary skills in the art before the effective filing date to provide a driving transistor as taught by Kobayashi in order for the light emitting device ED may emit light.

As of claim 7, Kobayashi teaches 
wherein the driving transistor transfers, to the light emitting device, a current corresponding to a data voltage supplied from the first pixel circuit ([0052]).

As of claim 12, Kobayashi teaches
A display device, comprising: a display panel including a plurality of pixels (Fig.1A, [0048]), wherein each of the plurality of pixels comprises:
a first pixel circuit layer (101 Figs.1C) including a first pixel circuit (91 Figs.1A, 1C) having a first layer electrode (electrode layer that connected the bottom plate of C1 Fig.5A as [0127, 0128] teach Capacitor C1 which includes two electrode layers);
a second pixel circuit layer (102 Fig.1C) including a second pixel circuit (91 Figs.1A, 1C) including 

a second layer electrode (electrode layer that connected the top plate of C1 Fig.5A as [0127, 0128] teach Capacitor C1 which includes two electrode layers)  which configures a first capacitor (C1 Fig.5A)  along with the first layer electrode (electrode layer that connected the bottom plate of C1 Fig.5A as [0127, 0128] teach Capacitor C1 which includes two electrode layers); and a light emitting device layer (103 Fig.7) including a light emitting device (EL Fig.7) electrically connected to the [driving] transistor (M2 F.7) provided in the second pixel circuit layer (102 Fig.7).

However, in an obvious variation Kobayashi teaches a transistor (M2 Figs. 5B, 5C)  that have the same function as a driving transistor in which current may flow through to the light emitting device (EL Figs. 5B, 5C)  .

Thus it would have been obvious to a person of ordinary skills in the art before the effective filing date to provide a driving transistor as taught by Kobayashi in order for the light emitting device ED may emit light.

Claim(s) 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over 
Kobayashi et al. (2018/0026218) “Kobayashi” in view of Qing et al. (2018/021677) “Qing”.

As of claim 14, Kobayashi fails to teach 
wherein the first layer electrode configures a second capacitor along with a first electrode provided in the first pixel circuit layer.

However, Qing teaches wherein the first layer electrode configures a second capacitor along with a first electrode provided in the first pixel circuit layer ([0067] teaches a storage capacitor C.sub.st, a threshold capacitor C.sub.Vth, wherein the teahing of second capacitor).

Thus it would have been obvious to a person of ordinary skills in the art before the effective filing date to provide a second as taught by Qing in order to store voltages and/or store threshold voltages to thereby improve a luminance uniformity of the light-emitting element (see [0009]).

As of claim 15, Qing teaches 
wherein the first capacitor and the second capacitor store a threshold voltage of the driving transistor, for internal compensation ([0067] teaches a storage capacitor C.sub.st, a threshold capacitor C.sub.Vth, wherein the teahing of second capacitor, Abs, [0009]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INSA SADIO whose telephone number is (571)270-5580. The examiner can normally be reached Monday-Friday 9:00 am-6:00 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NITIN K PATEL can be reached on 571-272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

INSA . SADIO
Primary Examiner
Art Unit 2628



/INSA SADIO/Primary Examiner, Art Unit 2628